Citation Nr: 1639848	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-07 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for the service-connected left ear hearing loss prior to January 16, 2015, and to a rating higher than 10 percent from that date.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and her Spouse 



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970 and from May 1990 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that in relevant part granted service connection for left ear hearing loss and assigned an initial noncompensable evaluation effective from May 2, 2008.  

During the course of the appeal the rating for this disability was increased to 10 percent effective from January 16, 2015.  The Board has characterized the issue on the title page to comport with this development. 

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in March 2013.  A transcript of her testimony is of record.

In April 2013 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).





FINDINGS OF FACT

1.  From May 2, 2008, to May 16, 2011, the Veteran's left ear hearing loss was manifested at worst by a Level IX hearing impairment.

2.  From May 16, 2011, the Veteran's left ear hearing loss has been manifested at worst by a Level XI hearing impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for left ear hearing loss prior to May 16, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.383, 4.85, Diagnostic Code 6100 (2015).

2.  The criteria for an evaluation of 10 percent, but not more, have been met for left ear hearing loss effective from May 16, 2011, but not before.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.383, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  

The rating issue adjudicated in this decision arises from an original grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify has been satisfied.  

The record also reflects that the Veteran has been provided appropriate assistance in developing her claim.  The file contains service treatment records (STRs) and post-service treatment records relating to the severity of the Veteran's hearing loss disability on appeal.  The Veteran has not identified any outstanding medical records pertaining to the period that should be obtained before the appeal is adjudicated, and the Board is also unaware of any such outstanding records.  The Veteran has also been afforded a hearing before the Board, during which she provided additional argument in support of her appeal.

The Veteran has also been afforded appropriate VA medical examination in support of the increased rating claim decided herein.  In that regard, the Board remanded the case to the AOJ for the purpose of affording the Veteran a VA audiological evaluation, which was performed in January 2015.  The Board finds there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall).  The Board also finds the medical evidence of record provides sufficient basis for the Board to adjudicate the increased-rating issue presently on appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results  of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b). 

If impaired hearing is service-connected in one ear only, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation of I, subject to the provisions of § 3.383.  38 C.F.R. § 4.85(f).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The period under review for this disability begins May 2, 2008, the date service connection became effective.

There are three audiological evaluations of record during the period under review: a VA audiological evaluation in April 2009 that is the basis for the initial noncompensable evaluation; a private audiological evaluation in May 2011; and, a VA audiological evaluation in January 2015 that is the basis for the increased rating of 10 percent.

During the VA audiometric evaluation in April 2009 the Veteran complained of difficulty understanding conversation and localizing sound.  On examination her puretone thresholds were as follows:


HERTZ

500
  1000
  2000
  3000
  4000
AVG.
RIGHT
N/A
    15
    10
    10
   15
    13
LEFT
N/A
    75
    90
   105
  105
    94

Speech recognition was 96 percent in the left ear and 84 percent in the right ear.  The audiologist diagnosed severe-to-profound mixed hearing loss in the left ear.

The Veteran's nonservice-connected right ear hearing loss is assigned a Level I Roman numeral designation.  The left ear hearing loss represents a Level IV hearing loss under Table VI but represents a Level IX hearing loss under Table VIa.  Combination of a Level I hearing loss and a Level IX hearing loss under Table VII results in a noncompensable evaluation.

The May 2011 audiogram from Warner Robbins ENT Associates shows the following Puretone thresholds:


HERTZ

500
  1000
  2000
  3000
  4000
AVG.
RIGHT
N/A
    15
    15
    15
   20
    16
LEFT
N/A
    105
    110
   110
  110
   109 

Speech discrimination thresholds were not recorded.  The Veteran's nonservice-connected right ear hearing loss is assigned a Level I Roman numeral designation.  The left ear hearing loss represents a Level XI hearing loss under Table VIa.  Combination of a Level I hearing loss and a Level XI hearing loss under Table VII results in a 10 percent evaluation.

During the January 2015 VA audiological evaluation the Veteran complained of  having an essentially "dead" left ear in that she is unable to hear from that ear or to localize sounds.  Her Puretone thresholds were as follows:


HERTZ

500
  1000
  2000
  3000
  4000
AVG.
RIGHT
N/A
    15
    15
    15
   15
    15
LEFT
N/A
    CNT*
    CNT*
   CNT*
  CNT*
   117 

* The abbreviation CNT represents "could not test" because the Veteran's hearing loss exceeded the capabilities of the equipment.  However, the audiologist endorsed the test results as being valid for rating purposes. 

Speech discrimination thresholds were 100 percent in the right ear and 0 percent in the left.  The Veteran's nonservice-connected right ear hearing loss is assigned a Level I Roman numeral designation.  The left ear hearing loss represents a Level XI hearing loss under Table VI and also under Table VIa.  Combination of a Level I hearing loss and a Level XI hearing loss under Table VII results in a 10 percent evaluation.

On review of the evidence above the Board finds that a rating of 10 percent is warranted effective from May 16, 2011, the date of the audiogram from Warner Robbins ENT Associates.  An earlier effective date is not warranted because the VA audiogram in April 2009 was squarely within the criteria for a noncompensable rating.  A rating higher than 10 percent is not warranted because the audiogram from Warner Robbins ENT Associates and the subsequent VA audiological evaluation in January 2015 are both squarely within the criteria for a rating of 10 percent but not higher.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evaluations cited above the Board has considered the lay evidence offered by the Veteran in her NOD, her substantive appeal, her videoconference hearing before the Board and in a letter to VA written in December 2015.  In those documents the Veteran asserts she cannot wear a hearing aid, has trouble understanding conversational speech and cannot tell directional sound.  At her job she cannot hold a telephone to her left ear, and when she holds a phone to her right ear she cannot hear anyone approach.  Her job requires her to attend many meetings, at which her inability to hear clearly in an environment of background noise and/or several people speaking simultaneously is frustrating and embarrassing.  She cannot hear traffic coming from the left and has nearly been struck by cars as a consequence; she also cannot tell the direction from which emergency vehicles are approaching, which creates a traffic hazard.  The Veteran's subjective account is supported by the testimony of her spouse and also by a March 2013 letter from an Air Force audiologist describing the Veteran's symptoms, based on his personal observation.  

Lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds the Veteran's account of her symptoms to be completely credible and competent.  However, disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenmann, 3 Vet. App. 345.  Accordingly, the Veteran's lay evidence is not sufficient to demonstrate entitlement to a rating higher than that documented by audiological evaluation. 

The Board has found no distinct period during the course of the appeal in which the criteria for higher evaluation were met.  Accordingly, "staged ratings" for this disability are not warranted.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence for his hearing loss disability.  The manifestations of her hearing loss are contemplated by the schedular criteria, which specifically consider hearing acuity in conjunction with speech discrimination (these being the two functional impairments of which the Veteran complains).  Accordingly, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.

Finally, a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran in this case is shown to be currently gainfully employed.  She does not assert, and the evidence of record does not suggest, that her service-connected hearing loss disability on appeal renders her unable to obtain or maintain employment.  The Board accordingly finds that a claim for TDIU is not raised by the rating issue on appeal.

In sum, based on the evidence and analysis above the Board has found the requirements for a rating of 10 percent, but not more, were met effective from May 16, 2011, but not before.  Her claim is granted to that extent.

Benefit of the doubt has been resolved in favor of the Veteran.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.



ORDER

An evaluation of 10 percent for left ear hearing loss is granted effective from May 16, 2011, subject to the requirements pertaining to the payment of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


